 1
 2
 3
 4
 5
 6
                                                                           JS-6
 7
 8
 9
                          UNITED STATE DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
12
     ROSEMARY SMITH,                        CASE NO.: 8:18-cv-2213 AG (KESx)
13                                          [Assigned to Judge Andrew J. Guilford]
14               Plaintiff,
                                            ORDER RE STIPULATION OF
15         vs.                              DISMISSAL
16                                          Trial Date: 02/11/20
     TARGET CORPORATION, a
17
     Minnesota corporation, et al.,
18
19               Defendants.

20
21         IT IS HEREBY ORDERED that the Stipulation of Dismissal entered into
22   between counsel for Plaintiff and Defendant on March 4, 2019 be entered as a
23   matter of record and the case be hereby dismissed.
24
25   DATED: March 7, 2019
26                                      HONORABLE ANDREW J. GUILFORD
                                        UNITED STATES DISTRICT JUDGE
27
28


                                             -1-
                 ___________________________________________________________
                         ORDER RE STIPULATION OF DISMISSAL
